Citation Nr: 0025415	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  94-28 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for asthma, ulcers, 
anxiety, solar keratoses claimed as skin cancer, tooth 
disintegration, hair loss, sternum and rib separation, 
bruising of the skin and hypertension, claimed due to 
exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel

INTRODUCTION

The appellant served on active service from November 1950 to 
June 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which denied the claims listed on the title page 
above.  The Board in April 1997 remanded the claims for 
additional development of the evidence.  The RO accomplished 
only a portion of the development requested by the Board; 
thus, the Board remanded the matter again in June 1999.  

As noted in April 1997 and in June 1999, in addition to the 
issues now before the Board, the appellant claims service 
connection for posterior subcapsular cataracts as secondary 
to exposure to ionizing radiation.  The RO had deferred that 
issue for further development and the Board referred it back 
to the RO for appropriate action in both remands.  It appears 
that certain development was attempted, but the RO has not 
yet adjudicated the claim.  The claim is, therefore, again 
referred to the RO for initial adjudication.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  


FINDING OF FACT

Competent evidence has been submitted linking the post-
service findings of solar keratoses claimed as skin cancer, 
tooth disintegration, and bruising of the skin, claimed due 
to exposure to ionizing radiation, to service.  


CONCLUSION OF LAW

The claims for service connection for solar keratoses claimed 
as skin cancer, tooth disintegration, and bruising of the 
skin, claimed due to exposure to ionizing radiation, are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, 
participated in a radiation-risk activity, such as specified 
operational periods of atomic testing, the following diseases 
shall be service-connected, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied: Leukemia (other than chronic lymphocytic 
leukemia); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland and urinary tract; multiple 
myeloma; lymphomas (except Hodgkin's disease); and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated). 38 C.F.R. § 3.309(d).  

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  The evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation will not be granted.  38 C.F.R. 
§ 3.311(b)(1)(iii).  For the purposes of 38 C.F.R. § 3.311, 
radiogenic disease means a disease that may be induced by 
ionizing radiation and includes the following diseases 
manifest five or more years after exposure: all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
cancer of the thyroid, breast, lung, bone, liver, skin 
cancer; esophagus, stomach, colon, pancreas, kidney, urinary 
bladder, salivary gland, ovary, rectum, and prostate; 
multiple myeloma; posterior subcapsular cataracts; non-
malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; lymphomas 
other than Hodgkin's disease; and any other cancer.  38 
C.F.R. § 3.311(b)(2), (b)(5)(iv).  

The appellant may also establish service connection for a 
disability with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The initial question is whether the appellant has presented 
evidence of a well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
This evidentiary threshold is rather low, requiring only that 
a claim be plausible or capable of substantiation.  Hensley 
v. West, No. 99-7029, slip op. at 13 (Fed. Cir. May 12, 2000) 
(citing Murphy, 1 Vet. App. at 81).  An allegation that a 
disorder is service connected is not sufficient; the 
appellant must submit competent evidence in support of the 
claim that would justify a belief by a fair and impartial 
individual of its plausibility.  38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

For a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus, or 
link, between the in-service injury or disease and the 
current disability.  Hensley, No. 99-7029, slip op. at 13 
(Fed. Cir. May 12, 2000); Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  
As noted in the June 1999 remand, a September 1992 statement 
from a private physician indicated that the appellant's solar 
keratoses (pre-cancerous) of the forehead and scalp, 
excessive tooth loss with bone loss, and fragile skin with 
excessive bruising had a probable relationship to radiation 
exposure.  At a minimum, this statement constitutes competent 
medical evidence linking these claimed disorders to service.  
See Caluza, 7 Vet. App. at 506 (a well-grounded service 
connection claim requires competent medical evidence of 
current disability, lay or medical evidence of incurrence or 
aggravation of disease or injury in service, and competent 
medical evidence linking in-service injury or disease and 
current disability).  As these claims are well grounded, VA 
must assist the appellant in further development of the 
claims.  38 U.S.C.A. § 5107(a); Morton, 12 Vet.  App. at 485.  



ORDER

The claims of service connection for solar keratoses claimed 
as skin cancer, tooth disintegration, and bruising of the 
skin, claimed due to exposure to ionizing radiation, are well 
grounded.  


REMAND

In the April 1997 remand, the Board asked the RO to conduct 
additional evidentiary development and then readjudicate the 
claim, even if additional evidence was not received.  An 
appellant is entitled to compliance with directives contained 
within a Board remand.  Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  Because the RO did not readjudicate the 
claim, the Board again remanded it in June 1999 for 
compliance with the April 1997 remand directives.  The RO 
also did not issue to the appellant a supplemental statement 
of the case, a document required by 38 C.F.R. § 19.31, 
affording him certain procedural protections.  See e.g., 
38 C.F.R. § 20.302(c) (notifying him of what the RO decided, 
what evidence it considered, and his right to submit further 
evidence and argument).  Nothing in the record suggests RO 
complianced; thus, the Board again remanded the claim in June 
1999.  

Since the June 1999 remand, the RO has not readjudicated the 
claim, nor has it issued to the appellant a supplemental 
statement of the case.  The passage of time has not altered 
the requirement that the RO comply with the Board's remand 
directives or that it afford the appellant certain procedural 
protections, such as the issuance of a supplemental statement 
of the case.  Moreover, the record includes a note 
handwritten by someone at the RO recognizing that the claim 
must be readjudicated.  The appellant's claims in this case 
are complex, require careful consideration, and warrant VA's 
considered attention.  While a further remand here only 
prolongs the appellant's quest for a decision in this case, 
the RO's failure to readjudicate the claim mandates that the 
Board enforce its remand directives.  

The Board in its June 1999 remand also directed that a VA 
examination be scheduled to assess with more certainty the 
relationship between the appellant's service and his solar 
keratoses (pre-cancerous) of the forehead and scalp, 
excessive tooth loss with bone loss, and fragile skin with 
excessive bruising.  Notations in the record, apparently made 
by VA personnel at the RO or the medical facility that was to 
conduct the examination, indicated that the appellant refused 
the examination because he did not want "to be subject to 
the same type of test" and wanted his claim reviewed based 
on the evidence of record.  It appears from these notations 
that the appellant had notice of the examination and that his 
refusal to be examined essentially rejected VA's efforts at 
assistance.  Cf. 38 C.F.R. § 3.655 (a) and (b) (when 
entitlement cannot be established without current examination 
and claimant, without good cause, fails to report for such 
examination, then claim is rated based on evidence of 
record); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (duty 
to assist is not a one-way street and claimant cannot wait 
passively for assistance).  On remand, the RO should ensure 
that the supplemental statement of the case provides the 
appellant with notice of the reasons an examination is not 
being rescheduled.  

The case is REMANDED for the following development:

1.  Regardless of whether or not any 
additional evidence is received, the RO 
must readjudicate the claims of service 
connection for asthma, ulcers, anxiety, 
hair loss, sternum and rib separation, 
solar keratoses claimed as skin cancer, 
tooth disintegration, bruising of the 
skin and hypertension, as secondary to 
exposure to ionizing radiation.  As noted 
above, the claims of service connection 
for solar keratoses claimed as skin 
cancer, tooth disintegration, and 
bruising of the skin, claimed due to 
exposure to ionizing radiation, are well 
grounded and the RO must readjudicate 
them on the merits.  As for the remaining 
claims, the RO must make an initial 
determination as to whether each claim is 
well grounded; if so, it must develop 
that claim in accordance with the 
provisions of 38 C.F.R. § 3.311(b) and 
readjudicate that claim on the merits.  

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative must be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
must include a discussion of the evidence 
considered by the RO and the actions of 
the RO in attempting to secure additional 
relevant evidence since the Board's April 
1997 remand.  Thereafter, the case must 
be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 



